Taliaferro, J.
The plaintiff enjoined the sale of property seized under execution issued on a judgment obtained by the defendant against the plaintiff, on the ground that having no other property than that seized he is entitled to retain it as exempted by law from seizure under the homestead law. The defendant contested the right set up by the plaintiff, and the judgment of the lower court was in favor of the plaintiff, perpetuating the injunction. The defendant has appealed.
The property seized is a small parcel of ground containing about four arpen ts, situated on the outskirts of the town of Pineville, lying on the Red river, opposite to Alexandria, in Rapides parish.
It is shown that the plaintiff is a cooper by trade; that he resides upon this place with his family; that he has a cooper’s shop there, but does not follow the business of coopering regularly; that he has a *227garden, from the produce of which he has a surplus for market over and above the needs of his family; that he has peach trees and bee hives on the place, and raises upon it a little corn. This small establishment is the only property the plaintiff owns.
The evidence seems to establish that the means of sustenance of the plaintiff and his family, consisting of a wife and several children, is to a large extent derived from the products of his four arpents of land. We can hardly regard this property as belonging to the class called urban property, and we think under all the circumstances shown that it partakes more of the character of rural property. The humane provisions of the homestead law reserving to the unfortunate debtor a home, and soil to cultivate, may well apply to this case. The character of the property is different from that claimed as homestead in the ease quoted by defendant’s counsel, 25 An. p. 219. In that case a house and lot in the town of Jackson was sought to be be exempted.
Judgment affirmed.